DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 20, it is unclear to examiner what Applicant intends to claim with the limitation “at a particular location.” For the sake of compact prosecution and for the use of this office action, examiner interprets particular location to be any arbitrary location taken at each height location.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US8671510), hereinafter Han, in view of Lee et al. (US20200138254), hereinafter Lee.
Regarding claim 1, Han teaches a hand vacuum cleaner (Fig. 9 element 50) comprising:
	(a) an air flow passage extending from a dirty air inlet (Fig. 11 element 63) at a front end of the hand vacuum cleaner to a clean air outlet (Fig. 11, Air flows from dirty air inlet to outlet 56; 8:40-48);
	(b) a nozzle portion (Fig. 11 element 69) comprising the dirty air inlet provided at the front end of the hand vacuum cleaner;
	(c) a main body (Fig. 11 element 52) positioned rearward of the nozzle portion and housing a suction motor (Fig. 5 element M), the suction motor provided in the air flow passage (Fig. 5, 8:40-48);
	(d) first and second laterally spaced apart opposed arm members (see annotated Fig. 8 below) extending in a longitudinal direction between the nozzle portion and the main body (see annotated Fig. 11 below for longitudinal direction), each arm member having an outer side, an opposed inner side, a top side extending between the inner and outer side and a bottom side extending between the inner and outer side, the inner sides are opposed to and face each other (see annotated Fig. 11 below), wherein a volume (Fig. 11 element 51) is positioned between the nozzle portion, the main body and the opposed arm members (Fig. 11 element 51) and an opening is located between the top sides, with an absence of a web of material extending between the top sides of the opposed arm members (Fig. 10; the opening is defined as part of the volume (51) and there is no web of material extending between the top sides of the opposed arm members);
	(e) an air treatment member assembly (Fig. 8 element 100) comprising an air treatment member (Fig. 8 element 100), the air treatment member assembly is removably positionable in the volume (see Fig. 4 for air treatment member assembly attached and see Fig. 8 for air treatment member assembly detached), wherein, when the air treatment member assembly is mounted to the hand vacuum cleaner in an operating position, the air treatment member assembly is positioned in the volume (Fig. 3, examiner considers an operating position to be when the hand vacuum cleaner is rotated 90° clockwise from the position shown in Fig. 3), an upper end of the air treatment member assembly is visible in between the first and second laterally spaced apart opposed arm members (see annotated Fig. 12 below, 9:10-17; the bin (102) and cover (104) of the air treatment member assembly are transparent, which makes the upper end of the air treatment member assembly visible in an operation position) and the air treatment member is positioned in the air flow passage (Fig. 5, 8:40-48); and,
	(f) a pistol grip handle assembly (Fig. 1 combination of elements 210 and 212) provided on a lower portion of the main body (Fig. 1) wherein the handle assembly is positioned rearward of the volume (Fig. 1), wherein, when the air treatment member assembly is mounted to the hand vacuum cleaner in an operating position and the handle assembly is oriented to extend downwardly from the lower portion of the main body (see annotated Fig. 11 below for the portion of the handle extending downwardly from the lower portion of the main body), the air treatment member assembly does not overlie the top sides of the arm members (Fig. 3 shows that no section of the air treatment member assembly overlies the sides of the arm members), the air treatment member assembly is removable in a direction generally transverse to the longitudinal direction (See Fig. 3 for air treatment member attached and see Fig. 8 for the air treatment member detached; the only available direction for the air treatment member assembly to be removed is in a direction generally transverse to the longitudinal direction).
Han fails to teach the handle assembly is a pistol grip handle assembly.
Lee is also concerned with a handheld vacuum cleaner and teaches a pistol grip assembly. MPEP 2144.06-II recites “in order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) (The mere fact that components are claimed as members of a Markush group cannot be relied upon to establish the equivalency of these components. However, an applicant’s expressed recognition of an art-recognized or obvious equivalent may be used to refute an argument that such equivalency does not exist.); Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980) (The mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other. However, there was evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography. "This, in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor." 209 USPQ at 759.)”. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to replace the handle assembly of Han with the pistol grip handle assembly of Lee because both the handle assembly of Han and the handle assembly of Lee were used in the art of handheld vacuum cleaners and are therefore considered art-recognized equivalents at the time the invention was made (see MPEP 2144.06-II).

    PNG
    media_image1.png
    489
    759
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    510
    566
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    499
    362
    media_image3.png
    Greyscale

Regarding claim 2, Han, as modified, teaches the handle assembly comprises a pistol grip hand grip (Lee, Fig. 1 element 210) and a finger guard (Lee, see annotated Fig. 1 below) positioned forward of the pistol grip hand grip and the finger guard is positioned rearward of the volume (the pistol grip assembly of Lee was used to replace the handle assembly of Han, and since the handle assembly of Han was rearward of the volume, so is the pistol grip and finger guard).

    PNG
    media_image4.png
    455
    483
    media_image4.png
    Greyscale

Regarding claim 4, Han, as modified, teaches a rear end of the air treatment member assembly has an air treatment member air outlet (Han, Fig. 12 element 78), a front end of the main body has a main body air inlet (Han, Fig. 11 element M’) and the dirty air inlet has an inlet axis (Han, see annotated Fig. 11 above) wherein, when the air treatment member assembly is in the operating position, the air treatment member air outlet is in air flow communication with the main body air inlet (Han, Fig. 5)
Han, as modified, fails to disclose each of the air treatment member air outlet and the main body air inlet extend downwardly and rearwardly at an angle to the inlet axis.
Lee teaches each of the air treatment member air outlet (Fig. 5 element 157) and the main body air inlet (Fig. 3A element 105) extend downwardly and rearwardly at an angle to the inlet axis (Fig. 5). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have each of the main body air inlet and the air treatment member air outlet extend downwardly and rearwardly at an angle to the inlet axis because the sloped surfaces would act as a guide to make installing the air treatment member assembly into the main body easier.
Regarding claim 5, Han, as modified, teaches the air treatment member air outlet has an outlet port (Han, Fig. 12 outer surface that defines the hole of element 78) that is located in a plane and, when the air treatment member assembly is in the operating position, an included angle from the inlet axis downwardly and rearwardly to the plane and the main body air inlet extends at a mating angle (see rejection of claim 4 above). Han, as modified, fails to teach that the angle is between 60° and 80°. However it does teach that the connection is at an angle, and the claimed range is not critical to the invention (the instant specification describes selecting a range of angles as a matter of balancing wear reduction with ease of sealing, but not specifying why the range of 60° to 80° is particularly critical, see paragraph [00187] of the specification of the instant application). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) See MPEP 2144.05 Section II A. Consequently, it would have been obvious to a person having ordinary skill in the art to use an angle in the range of 60°-80°, as doing so represents optimization discoverable through routine optimization.
Regarding claim 6, Han, as modified, teaches a front end of the air treatment member assembly has an air treatment member air inlet (Fig. 13 element 110), a rear end of the nozzle portion has a nozzle portion air outlet (portion of element 63 shown in Fig. 10) and the dirty air inlet has an inlet axis (Han, see annotated Fig. 11 above) wherein, when the air treatment member assembly is in the operating position, the air treatment member air inlet is in air flow communication with the nozzle portion air outlet and each of the air treatment member air inlet and the nozzle portion air outlet extend downwardly and forwardly at an angle to the inlet axis (Fig. 5, 5:62-65; the wall of the air treatment member assembly where the air treatment member air inlet is located is shown to be angled downwardly and forwardly in Fig. 5 and section 5:62-65 of the specification recites that the nozzle portion air outlet and air treatment member air inlet are coupled together and in tight contact; therefore the nozzle portion air outlet is also angled downwardly and forwardly).
Regarding claim 7, Han, as modified, teaches the air treatment member air inlet has an inlet port (Fig. 13 outer surface that defines the hole of element 110) that is located in a plane and, when the air treatment member assembly is in the operating position, an included angle downwardly and forwardly from the inlet axis to the plane and the nozzle portion air outlet extends at a mating angle (Fig. 5). Han, as modified, fails to teach that the angle is between 60° and 80°. However it does teach that the connection is at an angle, and the claimed range is not critical to the invention (the instant specification describes selecting a range of angles as a matter of balancing wear reduction with ease of sealing, but not specifying why the range of 60° to 80° is particularly critical, see paragraph [00187] of the specification of the instant application). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) See MPEP 2144.05 Section II A. Consequently, it would have been obvious to a person having ordinary skill in the art to use an angle in the range of 60°-80°, as doing so represents optimization discoverable through routine optimization.
Regarding claim 8, Han, as modified, teaches a front end of the air treatment member assembly has an air treatment member air inlet (Fig. 13 element 110) and a rear end of the nozzle portion has a nozzle portion air outlet (portion of element 63 shown in Fig. 10) wherein, when the air treatment member assembly is in the operating position, the air treatment member air inlet is in air flow communication with the nozzle portion air outlet and each of the air treatment member air inlet and the nozzle portion air outlet extend downwardly and forwardly at an angle to the inlet axis (Fig. 5, 5:62-65; the wall of the air treatment member assembly where the air treatment member air inlet is located is shown to be angled downwardly and forwardly in Fig. 5 and section 5:62-65 of the specification recites that the nozzle portion air outlet and air treatment member air inlet are coupled together and in tight contact; therefore the nozzle portion air outlet is also angled downwardly and forwardly).
Regarding claim 9, Han, as modified, teaches the air treatment member air outlet has an outlet port (Han, Fig. 12 outer surface that defines the hole of element 78) that is located in a plane and, when the air treatment member assembly is in the operating position, an included angle from the inlet axis downwardly and rearwardly to the plane and the main body air inlet extends at a mating angle (see rejection of claim 4 above). Han, as modified, fails to teach that the angle is between 60° and 80°. However it does teach that the connection is at an angle, and the claimed range is not critical to the invention (the instant specification describes selecting a range of angles as a matter of balancing wear reduction with ease of sealing, but not specifying why the range of 60° to 80° is particularly critical, see paragraph [00187] of the specification of the instant application). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) See MPEP 2144.05 Section II A. Consequently, it would have been obvious to a person having ordinary skill in the art to use an angle in the range of 60°-80°, as doing so represents optimization discoverable through routine optimization.
Regarding claim 20, Han, as modified, teaches the dirty air inlet has an inlet axis (Han, see annotated Fig. 11 above), the hand vacuum cleaner has a height in a plane transverse to the inlet axis and (Han, see annotated Fig. 8’ below), when the air treatment member assembly is mounted to the hand vacuum cleaner in the operating position, at every location along the height of the hand vacuum cleaner, the air treatment member assembly at a particular location is located inwardly of the inner sides of the arm members provided at that particular location (Han, see annotated Fig. 8’ below; the particular locations at every height location is taken along a line which is parallel to the height direction and intersects the seam (e.g. through the middle of the air treatment member assembly) and at these particular locations the air treatment member is located inwardly of the inner side of the arm members).

    PNG
    media_image5.png
    771
    550
    media_image5.png
    Greyscale

Regarding claim 21, Han, as modified, teaches the air treatment member assembly is secured in position other than by engaging the top or bottom sides of the arm members (Fig. 10, 6:40-47; the grooves imply that the actual connection is happening just below the bottom side and therefore does not engage the bottom side for securing).
Claims 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US8671510), hereinafter Han, in view of Lee et al. (US20200138254), hereinafter Lee, and in further view of Hirota (CN 110051268).
Regarding claim 10, Han, as modified, fails to teach the air treatment member assembly is rotatably insertable into hand vacuum cleaner. Hirota teaches the concept of a hand vacuum cleaner having a removable air treatment member assembly that is rotatably insertable into the hand vacuum cleaner(Figs. 3 and 10, Fig. 3 shows the air treatment member assembly (12) in the attached position and the Fig. 10 shows the air treatment member assembly (12) after being rotated to be detached). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the air treatment member assembly of Han, as modified, rotatably insertable into the hand vacuum cleaner, as taught by Hirota, because doing so represents the combination of prior art elements according to known methods to yield predictable results.
Regarding claim 11, Han, as modified, teaches the volume has a forward portion and a rearward portion (Han, Fig. 10), the air treatment member assembly has a front end that is positionable in the forward portion of the volume and a rear end of the air treatment member assembly is rotatable towards the operating position when the forward portion of the air treatment member assembly is positioned in the forward end of the volume (Front and rear ends of the air treatment member assembly (100) are capable of being positioned and rotated respectively (Fig. 4) when the rotation teachings of Hirota are included).
Regarding claim 12, Han, as modified, teaches an air treatment member assembly air inlet (Han, Fig. 13 element 110) is proximate a nozzle portion air outlet (Han, portion of element 63 shown in Fig. 10) of the nozzle portion when the forward end of the air treatment member assembly is positioned in the forward portion of the volume (Han, Fig. 5, 5:62-65).
Regarding claim 13, Han, as modified, teaches the front end of the air treatment member assembly has an air treatment member air inlet (Han, Fig. 13 element 110), a rear end of the nozzle portion has the nozzle portion air outlet and the dirty air inlet has an inlet axis (Han, see annotated Fig. 11 above) wherein, when the air treatment member assembly is in the operating position, the    Preliminary Amendmentair treatment member air inlet is in air flow communication with the nozzle portion air outlet and each of the air treatment member air inlet and the nozzle portion air outlet extend downwardly and forwardly at an angle to the inlet axis (Han, Fig. 5, 5:62-65; the wall of the air treatment member assembly where the air treatment member air inlet is located is shown to be angled downwardly and forwardly in Fig. 5 and section 5:62-65 of the specification recites that the nozzle portion air outlet and air treatment member air inlet are coupled together and in tight contact; therefore the nozzle portion air outlet is also angled downwardly and forwardly).
Regarding claim 14, Han, as modified, teaches the air treatment member air inlet has an inlet port (Han, Fig. 13 outer surface that defines the hole of element 110) that is located in a plane and, when the air treatment member assembly is in the operating position, an included angle downwardly and forwardly from the inlet axis to the plane and the nozzle portion air outlet extends at a mating angle (Han, Fig. 5). Han, as modified, fails to teach that the angle is between 60° and 80°. However it does teach that the connection is at an angle, and the claimed range is not critical to the invention (the instant specification describes selecting a range of angles as a matter of balancing wear reduction with ease of sealing, but not specifying why the range of 60° to 80° is particularly critical, see paragraph [00187] of the specification of the instant application). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) See MPEP 2144.05 Section II A. Consequently, it would have been obvious to a person having ordinary skill in the art to use an angle in the range of 60°-80°, as doing so represents optimization discoverable through routine optimization.
Regarding claim 15, Han, as modified, teaches a rear end of the air treatment member assembly has an air treatment member air outlet (Han, Fig. 12 element 78) and a front end of the main body has a main body air inlet (Han, Fig. 11 element M’) wherein, when the air treatment member assembly is in the operating position, the air treatment member air outlet is in air flow communication with the main body air inlet and each of the air treatment member air outlet and the main body air inlet extend downwardly and rearwardly at an angle to the inlet axis (Han, Fig. 5).
Regarding claim 16, Han, as modified, teaches the air treatment member air outlet has an outlet port (Han, Fig. 12 outer surface that defines the hole of element 78) that is located in a plane.
Han, as modified, fails to disclose when the air treatment member assembly is in the operating position, an included angle from the inlet axis downwardly and rearwardly to the plane and the main body air inlet extends at a mating angle
Lee teaches when the air treatment member assembly is in the operating position, an included angle from the inlet axis downwardly and rearwardly to the plane and the main body air inlet extends at a mating angle (Fig. 5). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have each of the main body air inlet and the air treatment member air outlet extend downwardly and rearwardly at an angle to the inlet axis because the sloped surfaces would act as a guide to make installing the air treatment member assembly into the main body easier.
Han, as modified, also fails to teach that the angle is between 60° and 80°. However, with the additional modification from Lee as taught in the paragraph above, it does teach that the connection is at an angle, and the claimed range is not critical to the invention (the instant specification describes selecting a range of angles as a matter of balancing wear reduction with ease of sealing, but not specifying why the range of 60° to 80° is particularly critical, see paragraph [00187] of the specification of the instant application). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) See MPEP 2144.05 Section II A. Consequently, it would have been obvious to a person having ordinary skill in the art to use an angle in the range of 60°-80°, as doing so represents optimization discoverable through routine optimization. 
Regarding claim 17, Han, as modified, teaches the air treatment member air inlet has an inlet port (Han, Fig. 13 outer surface that defines the hole of element 110) that is located in a plane and, when the air treatment member assembly is in the operating position, an included angle downwardly and forwardly from the inlet axis to the plane and the nozzle portion air outlet extends at a mating angle (Fig. 5). Han, as modified, fails to teach that the angle is between 60° and 80°. However it does teach that the connection is at an angle, and the claimed range is not critical to the invention (the instant specification describes selecting a range of angles as a matter of balancing wear reduction with ease of sealing, but not specifying why the range of 60° to 80° is particularly critical, see paragraph [00187] of the specification of the instant application). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) See MPEP 2144.05 Section II A. Consequently, it would have been obvious to a person having ordinary skill in the art to use an angle in the range of 60°-80°, as doing so represents optimization discoverable through routine optimization.
Regarding claim 18, Han, as modified, teaches a rear end of the air treatment member assembly has an air treatment member air outlet (Han, Fig. 12 element 78), a front end of 5Appl. No. 16/823,191Preliminary Amendment the main body has a main body air inlet (Han, Fig. 11 element M’) and the dirty air inlet has an inlet axis (see annotated Fig. 11 above) wherein, when the air treatment member assembly is in the operating position, the air treatment member air outlet is in air flow communication with the main body air inlet (Fig. 5).
Han, as modified, fails to disclose when the air treatment member assembly is in the operating position, each of the air treatment member air outlet and the main body air inlet extend downwardly and rearwardly at an angle to the inlet axis.
Lee teaches when the air treatment member assembly is in the operating position, each of the air treatment member air outlet (Fig. 5 element 157) and the main body air inlet (Fig. 3A element 105) extend downwardly and rearwardly at an angle to the inlet axis (Fig. 5). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have each of the main body air inlet and the air treatment member air outlet extend downwardly and rearwardly at an angle to the inlet axis because the sloped surfaces would act as a guide to make installing the air treatment member assembly into the main body easier.
Response to Arguments
Applicant’s arguments, see pages 9-11, filed 8/4/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Han being modified by Lee. Examiner finds that the new combination of prior art does meet the limitations claim 1 filed 8/4/2022 and also meets the limitations of claim 1 filed 9/9/2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.H./                Examiner, Art Unit 3723                                                                                                                                                                                        




/JOSEPH J HAIL/                Supervisory Patent Examiner, Art Unit 3723